DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 04/13/2021.

Claims 1-14 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0158940, filed on 12/11/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0206276), in view of Ray et al. (US 2017/0142465).

As to claims 1 and 8, Gill discloses the invention as claimed including, an electronic apparatus comprising: 
a communicator configured to communicate with a plurality of external apparatuses (Fig. 7; ¶0045); and 
a processor configured to (¶0010, “The system includes a computer processor and logic executable by the computer processor…”): 
obtain through the communicator characteristic data of each of the external apparatuses regarding a plurality of user characteristics (Fig. 6 shows “system collects user online behavior”, Fig. 8; ¶0022; ¶0028, “Online activity such as rating, searching, viewing and purchasing a product can be aggregated to define the amount of interest or taste a user has for an entity”; ¶0042; ¶0050, “sends online activity information on the products the user viewed including user id and product metadata”), 
classify the plurality of external apparatuses into a plurality of groups, whose user characteristic are similar, based on the obtained characteristic data (102-408, Fig. 4; 103-104, Fig. 6; ¶0009, “grouping users into communities of users with similar tastes. These communities provide insight into users interests and tastes enabling enhanced capabilities”; ¶0031, “Categorization implies that entities are grouped into categories, usually for a specific purpose”; ¶0042, “achieve the data structure that groups users into communities of similar tastes, groups entities into groups of similar entities”),
calculate similarity of the user characteristic between the first external apparatus and a plurality of second external apparatuses of the group in which the first external apparatus is included among the plurality of groups (Figs. 2-5; 244, Fig. 10; ¶0010, “calculating user tastes based on users online behavior, finding similarity between users and representing this information in a graph…”; ¶0032; ¶0035, “similar users are placed in a group of users with similar tastes to similar entities and with similar context attributes, achieved due to the calculation of similarity between users…”; ¶0036; ¶0040), and 
select one or more second external apparatuses whose similarity are relatively high among the plurality of second external apparatuses (246, 248, Fig. 10; ¶0037; ¶0038, “analyzing the `user to user community` graph data the search may refer to finding highest node centrality in the user's community… highest rated entity for a community, the most similar user preferences to the current user, and based on community mavens' preferences”; ¶0040, “The algorithm first traverses the `user to user community` graph and finds edges connected to the user with the highest 

	Although Gill discloses calculating similarity of the user characteristic between the first external apparatus and a plurality of second external apparatuses of the group in which the first external apparatus is included among the plurality of groups (¶0010; ¶0032; ¶0035; ¶0036; ¶0040), Gill does not specifically disclose similarity of the user characteristic between the first external apparatus and a plurality of second external apparatuses of the group is calculated in response to designating one or more first external apparatuses among the plurality of external apparatuses. 
However, Ray discloses in response to designating one or more first external apparatuses among the plurality of external apparatuses, calculate similarity of the user characteristic between the first external apparatus and a plurality of second external apparatuses of the group (Figs. 2-4; ¶0133, “Given a graph, G(N, E), and a functional form that defines a similarity metric, and a set of seed nodes, it is possible to generate a set of "lookalike" nodes that are similar to the seed nodes”; ¶0138, “The similarity between 2 distinct nodes can be calculated from their attributes, represented by sparse vectors. Given a distance function f(N_i, N_j), and a set of seed nodes, N_S, the pairwise distances between each element of the seed nodes, n in N_S, and all other nodes other than the seed node, n', are calculated”; ¶0153, “The similarity of the seed nodes to all other nodes in the graph is calculated for different distance functions, or parameters of a particular distance function”). It would have been obvious to one of ordinary skill in the art before the effective filing 

As to claim 2, Gill discloses the electronic apparatus according to claim 1, wherein the user characteristic indicates a behavior pattern which is obtained from a use history of a user of the external apparatus (Fig. 6 shows “system collects user online behavior”, Fig. 8; ¶0022; ¶0028, “Online activity such as rating, searching, viewing and purchasing a product can be aggregated to define the amount of interest or taste a user has for an entity”; ¶0042; ¶0050, “sends online activity information on the products the user viewed including user id and product metadata”). 

As to claim 3, Gill discloses the electronic apparatus according to claim 1, wherein the characteristic data includes a plurality of unit items regarding a preset plurality of behaviors of the user and an item value which indicates whether the user conducts the behavior (Fig. 2; ¶0031, “The aggregated taste score may be defined as an equation that receives all taste scores a user has for entities that belong to a specific category”; ¶0034, “a ‘user to entity’ graph of multiple users that have a taste for mountain bikes, mountain bike helmets and mountain bike chains as shown in FIG. 2”). 
wherein the processor is further configured to compare the item values among the plurality of characteristic data at a preset plurality of bit position, and determine whether the user characteristics are similar among the plurality of characteristic data based on a number of bits which indicate a same value (Fig. 1; ¶0010, “calculating user tastes based on users online behavior, finding similarity between users and representing this information in a graph…”; ¶0032, “Similarity between users is defined by a similarity function such as computing cosine similarity on the set of tastes the two users have for all entities…”).

As to claim 5, Gill discloses the electronic apparatus according to claim 1, wherein the processor is further configured to calculate the similarity of the user characteristic between the first external apparatus and the second external apparatus by obtaining a centroid of the characteristic data of the one or more first external apparatuses and calculating similarity to the centroid for each of the characteristic data of the plurality of second external apparatuses (Fig. 5; ¶0036, “FIG. 5 node 502 is a highly central node (user), and can be used to determine this user as highly influential within a community. By looking up the entities of interest for a central node, node centrality may be used for recommending relevant entities for a specific user within a community displaying currently trending entities within the community as defined by a highly influential user”). 

wherein the processor is further configured to calculate a distance between the characteristic data of the plurality of second external apparatus and the centroid, and select the second external apparatus whose distance is smaller than a threshold as the second external apparatus whose similarity is relatively high, Gill does not specifically  disclose Euclidean distance. However, Ray discloses Euclidean distance (¶0106, “a distance function is Euclidean distance”; ¶0107, “Other popular metrics include, but are not limited to: Cosine, Dice, Euclidean, Manhattan, city block, Euclidean”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gill to include Euclidean distance, as taught by Ray because it would provide a more accurate measurement of the degree of similarity and difference among the vectors (Ray; ¶0106-¶0107).

 	As to claim 7, Gill discloses the electronic apparatus according to claim 5, wherein the centroid is an average of coordinate values of the characteristic data of the one or more first external apparatuses (¶0036; ¶0038). 

As to claim 9, it is rejected for the same reasons set forth in claim 2 above.

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.


As to claim 13, it is rejected for the same reasons set forth in claim 6 above.

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liodden et al. (US 2015/0370814), Narahara et al. (US 2005/0144499), YEH et al. (US 2018/0139296), OCHIAI et al. (US 2020/0394540) disclose method and system for calculating a recommendation score for each content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        November 16, 2021